Citation Nr: 1518962	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-14 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES
 
1.  Entitlement to service connection for a bilateral ankle disorder, to include as secondary to a service-connected disability.
 
2.  Entitlement to service connection for a left toe disorder, to include as secondary to left foot metatarsalgia with callous formation.
 
 
REPRESENTATION
 
Appellant represented by:  Oregon Department of Veterans' Affairs
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 

ATTORNEY FOR THE BOARD
 
U. Ifon, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1981 to March 1984.
 
This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.
 
In June 2014, the Veteran attended a Travel Board hearing before the undersigned.  The hearing transcript is of record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
 
 
REMAND
 
Additional evidentiary development is required before the claims can be properly adjudicated.
 
The Veteran was afforded a VA examination in July 2010.  At the time of that examination the examining physician found no evidence of an ankle disorder.  At the August 2014 hearing, the Veteran claimed he continues to experience bilateral ankle instability, thus raising the possibility that an ankle disorder may now be present.  The Board finds the Veteran is competent to report symptoms of ankle instability. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.)  

Given the appellant's testimony, the inservice history in 1983 of treatment for both a left ankle sprain and a twisted right ankle, remand is warranted to reassess any nature and etiology of any current ankle disorder, to include whether any ankle disorder is caused or aggravated by his service-connected left foot disability.
 
Furthermore, it is not clear whether the July 2010 examiner conducted an examination of the Veteran's left toes.  It is noted that a November 2010 VA foot examination revealed evidence of constricted digits.  Hence, a new examination is warranted on remand to reassess the nature and etiology of any left foot toe disorder, and to determine whether it is related to his service-connected left foot metatarsalgia with callous formation.
 
Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board notes that the Veteran also contends he also received treatment under Kaiser and CareOregon.  It is not clear whether an attempt was made to retrieve such records.  The VA should document all attempts to obtain relevant private treatment records on remand.
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding, to include records from providers at Kaiser Permanente and CareOregon, and associate them with the claims file.  If the RO cannot locate identified government records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for a VA examination.  The examiner is to be provided access to the Veteran's claims file, to include any electronic records, for review in order to determine the nature and etiology of any bilateral ankle and/or left foot toe disorder.  The examiner should review the records provided and the examination report should indicate such records were reviewed.
 
After examining the appellant and reviewing the record, the examiner is to:
 
(a)  Diagnose any ankle and/or left foot toe disorder which may be clinically present.

(b)  For each diagnosed ankle or left foot toe disorder, address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder:
 
(i)  Is caused by his service-connected left foot disability; OR 
 
(ii)  Is chronically worsened (aggravated) by his service-connected left foot disability; OR
 
(iii)  Is otherwise related to his period of active service.
 
A complete rationale must be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  If the examiner cannot respond without resorting to speculation, she/he must explain why a response would be speculative.
 
3.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, all examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the corrective procedures should be implemented at once.  

5.  The claims should then be readjudicated on the basis of the additional evidence.  If any benefit sought is not granted in full, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




